OPINION — AG — ** SCHOOL DISTRICT — ANNEXATION — EFFECT ** WHEN DEPENDENT SCHOOL DISTRICT NO. 107 LINCOLN COUNTY, VOTED AND WAS ANNEXED TO DEPENDENT SCHOOL DISTRICT NO. 2, LINCOLN COUNTY, IT WAS REMOVED FROM CENTRAL OKLAHOMA AREA VOCATIONAL TECHNICAL SCHOOL DISTRICT NO. 3. THE THREE MILL LEVY IS AN OBLIGATION ASSUMED BY THE PARTONS WITHIN THE CENTRAL OKLAHOMA AREA VOCATIONAL TECHNICAL SCHOOL DISTRICT NO. 3. THEREFORE, ONLY THOSE PARTONS WITHIN THE FORMER SCHOOL DISTRICT NO. 107, LINCOLN COUNTY, ARE RESPONSIBLE FOR THE LEVY. (TAXES, JURISDICTION, BOUNDARIES, SCHOOLS, VOC TECH, TRAINING SCHOOLS) CITE: ARTICLE X, SECTION 9(B), 70 Ohio St. 4-47 [70-4-47] (W. J. MONROE)